DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of PCT/JP2017/031416, filed August 31, 2017.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	The Information Disclosure Statements filed on June 11, 2019, September 25, 2019, March 23, 2020, and October 19, 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claim 8 recites the limitation “the well plate” on line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends on claim 1, which does not discloses a well plate.
7.	Claim 12 recites the limitation “the cell” on line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends on claims 9 and 1, which do not discloses a cell.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 5, 7, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Cucin (2012/0068085) in view of Furrer (2013/0082099).
	With respect to claims 1 and 4, Cucin illustrates in figure 3B a tissue collection tube 11 comprising a tube body 11 that has an opening at one end and has a collar part 17A, around the opening; and a lid part 15 that is attachably and detachably mounted on the tube body and seals the opening of the tube body at the time of mounting, wherein an RFID tag 16 having an antenna built therein is provided at the collar part  17A (paragraphs 0180 and 0020 – paragraph 0180 discloses the reading/writing subsystem communicating with the RFID via antenna in a manner known in the art and further discloses in paragraph 0180, communicating with diverse types of RFID systems), and wherein the antenna has directivity in a direction opposite to a bottom face of the tube body.
	With respect to claim 5, Cucin discloses in paragraph 0042, the tube, wherein the RFID tag is disposed within a structural body made of a light-transmissive material, and wherein the lid part has a recess to which the structural body is attachable in a fitting manner.

	Cucin’s teachings above fail to specifically teach the RFID tag’s antenna being a passive antenna.
	With respect to claim 1, Furrer discloses in paragraph 0079, a sample tube 212 including a passive RFID tag for communicating with an RFID reader.
	In view of Furrer’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to specifically use a passive antenna in the RFID tag taught by Cucin. One would be motivated to use a passive tag in order to reduce the size of the tag by not requiring a battery.
10.	Claims 2, 3, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cucin in combination with Furrer, and in further view of Kastury et al (2011/0263461), hereinafter Kastury.
	Cucin’s teachings in combination with the teachings of Furrer are disclosed above, including a positioning part (notch) that determines a position of the RFID tag (claims 2 and 3) and scanning means recited in claim 11. The combination however fails to teach a well plate having a well holder in which the tube is disposed and further fails to teach the material specifically being selected from polypropylene, polystyrene, and acrylic resin.
	With respect to claims 2 and 9, Kastury discloses in paragraph 0041, a plate containing multiple wells for collecting and storing tubes.

	In view of Kastury’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to include a well plate for storing, collecting, or placing the tubes disclosed by Cucin. Multiple tubes are often collected, therefore one would be motivated to have a well plate for secure placement of multiple tubes. Additionally one would be motivated to use a thermoductive material as such materials are known for being strong as well as having resistance to heat.
Allowable Subject Matter
11.	Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Cucin in combination with Furrer and Kastury teach a PCR tube comprising a tube body with an opening, a collar and removable lid, and an RFID tag provided at the collar part of the lid, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 12-17 of the present claimed invention. Specifically, prior art fails to teach the RFID sample management system, further comprising determination means for determining whether or not next processing of the cell within the tube body is to be performed;  and display means for displaying the cell determined to be subjected to the next processing by the determination means or the claimed RFID sample management method comprising a first writing step of writing at least any one of information of a cell to be fractionated or 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Morris et al (2005/0205673) and Davidowitz et al (2009/0026907).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
April 22, 2021